DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interviews with Mr. Gratz on Tuesday December 21, 2021 and Wednesday December 29, 2021.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Currently Amended)	An insulated multi-tool comprising:
            a pair of opposing jaws, 
            a pair of opposed handles operatively connected to the jaws relative to a pivot to force the jaws into a clamping position about an object, at least one of the opposed handles having a tool-receiving pocket, wherein the tool receiving pocket comprises a locking screw assembly, the locking assembly comprising a pair corresponding portions with each portion having an enlarged head, one of the portions having an internally threaded opening and the other of the portions having an elongated shank with an externally threaded portion, each enlarged head having engagement formations to allow locking and unlocking the screw assembly, wherein the enlarged head of each of the portions are over moulded with insulating material, and
            at least one tool stored in the tool receiving pocket, the at least one tool pivotally attached relative to the of the tool receiving pocket for movement between a stored position in which the at least one tool is stored within the tool receiving pocket and an open, use position in which the at least one tool is located relative to at least one of the opposed handles for use, 
            wherein each of the [, each at least one tool and the locking screw assembly, and 
            wherein each at least one tool comprises a tool over mould adapted to electrically insulate the at least one tool from the locking screw assembly.


2.	(Original)	An insulated multi-tool as claimed in claim 1 wherein each of the jaws is a combination jaw including a cutting blade as well as one or more gripping portions.

3.	(Previously Presented)	An insulated multi-tool as claimed in claim 1 wherein each of the handles has at least one elongate tool-receiving pocket that extends approximately parallel to a longitudinal axis of the handle.

4.	(Cancelled)

a closed position to an open position extending away from the one of the tool-receiving pockets.

6.	(Currently Amended)	An insulated multi-tool as claimed in claim 1 wherein the insulated multi-tool includes a pair of opposed bodies pivotally connected to one another at the pivot with an inner pivot portion and a receiving pivot portion, each body having a jaw and a handle portion with at least one body having a pair of spaced apart arms in a handle portion.

7.	(Currently Amended)	An insulated multi-tool as claimed in claim 6 wherein both bodies have a pair of spaced apart arms in the handle portion.

8.	(Previously Presented)	An insulated multi-tool as claimed in claim 6 wherein each body is formed by connecting two lateral body sides together longitudinally.

9.	(Original)	An insulated multi-tool as claimed in claim 8 wherein the body sides are connected to one another using heat and pressure to pressure weld the body sides to one another.

10.	(Previously Presented)	An insulated multi-tool as claimed in claim 6 wherein the spaced apart arms are substantially parallel to one another and spaced apart to define a gap or space between to form a pocket into which the at least one tool is received when in the stored position.



12.	(Currently Amended)	An insulated multi-tool as claimed in claim 6 wherein an insulating handle portion is over moulded, the spaced apart arms up to the pivot portions.

13.	(Original)	An insulated multi-tool as claimed in claim 12 wherein the insulating handle portion surrounds each of the spaced apart arms on all sides of each of the arms and define a shaped pocket channel therebetween.

14.	(Previously Presented)	An insulated multi-tool as claimed in claim 12 wherein the handle portion has an enlarged forward guard portion extending substantially radially about the handle portion adjacent to the pivot.

15.	(Previously Presented)	An insulated multi-tool as claimed in claim 13 wherein the channel is elongate, longer than the at least one tool to form a void or empty portion of the channel at a forward end of the at least one tool in order to allow a user to manually release the at least one tool from the stored position.

16.	(Currently Amended)	An insulated multi-tool as claimed in claim 6, 
further comprising a latch to releasably latch the at least one tool in the stored and/or open positions, the latch including a lug provided on an inner portion of a pair of spaced apart, enlarged wings of an insulated handle portion with two sets of corresponding shaped depressions provided on a tool mount for the at least one tool to provide at least tactile feedback when the at least one tool moves into the stored and/or open positions.

17.	(Currently Amended)	An insulated multi-tool as claimed in claim 1 wherein tool mount of nonconductive material provided 

18.	(Currently Amended)	An insulated multi-tool as claimed in claim 17 wherein the over moulded mount is provided with an opening opposite the tip or bit to mount the tool relative to a respective insulated handle portion.

19.	(Currently Amended)	An insulated multi-tool as claimed in claim 18 wherein the shaft of the tool stops short of the opening used to mount the over moulded tool mount relative to the insulated handle portion.

20.	(Previously Presented)	An insulated multi-tool as claimed in claim 1 wherein each handle has a pair of tools mounted for individual rotation.

21.	(Cancelled)

22.	(Previously Presented) An insulated multi-tool as claimed in claim 14 wherein an insulating material is used to insulate a user from any operating surfaces of the jaws and each at least one tool up to approximately 1000 V by being molded over conducting 

23.	(New) An insulated multi-tool as claimed in claim 1 wherein each handle has a bush provided between an over moulded tool mount that allows for a pair of tools to independently rotate within the over moulded tool mount

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			

								/Hadi Shakeri/
December 30, 2021						Primary Examiner, Art Unit 3723